SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2012 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Positioned as a Leader in the Workforce Optimization Market by Top Industry Analyst Firms, Dated December 13, 2012 Press Release: NICE Actimize Named Best Financial Crime Prevention Solutions Provider in 2012 Banking Technology Readers’ Choice Awards, Dated December 18, 2012 Press Release: NICE Receives Ventana Research Technology Innovation Award for its Contact Center Cross-Channel Interaction Analytics Solution, Dated December 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: January 8, 2013 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Positioned as a Leader in the Workforce Optimization Market by Top Industry Analyst Firms, Dated December 13, 2012 Press Release: NICE Actimize Named Best Financial Crime Prevention Solutions Provider in 2012 Banking Technology Readers’ Choice Awards, Dated December 18, 2012 Press Release: NICE Receives Ventana Research Technology Innovation Award for its Contact Center Cross-Channel Interaction Analytics Solution, Dated December 18, 2012
